Citation Nr: 1036098	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army 
Reserves from July 2000 to December 2000 and from February 2003 
to April 2003.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Veteran testified at an April 2010 travel Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The record shows that on a June 2000 enlistment examination, 
a bilateral hearing loss was demonstrated.

2.  The Veteran's preexisting bilateral hearing loss did not 
increase in severity during a period of qualifying service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be presumed to 
have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a July 2003 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A November 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
corrective notice in November 2006.  The RO readjudicated the 
case in an August 2007 statement of the case (SOC).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Id.  There 
is no indication that any notice deficiency reasonably affects 
the outcome of this case.  

The Veteran's available service treatment records, service 
personnel records, a VA examination report and addendum, and a 
Board hearing transcript have been associated with the claims 
file.  Aside from a June 2000 enlistment examination report, the 
Veteran's service treatment records are not available.  The RO 
requested all available service treatment records from the unit 
the Veteran was last assigned to, from the United States Army 
Reserve Personnel Command, from the National Personnel Records 
Center (NPRC), and from the VARO in Chicago.  An April 2005 
Memorandum shows that multiple efforts were made to obtain the 
Veteran's service records; however, no additional service records 
were available.  In cases where the Veteran's service treatment 
records are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty includes 
the obligation to search for alternate medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Veteran was 
notified, and was asked to provide any medical or lay evidence, 
to include any service records in his possession in a September 
2004 letter.  The Veteran stated in his July 2006 notice of 
disagreement that he had found his Army medical records; however, 
he failed to submit any of this identified evidence.  During an 
April 2010 travel Board hearing, the Veteran denied having any 
hearing evaluations from 2000 until the time of his 2003 VA 
examination.  In light of the foregoing, the Board finds that all 
efforts to obtain relevant service records have been exhausted 
and further attempts would be futile.  See 38 C.F.R. § 3.655; see 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that 
the duty to assist is not always a one-way street, or a blind 
alley, and that the veteran must be prepared to cooperate with 
the VA's efforts to submit all the medical evidence supporting 
his claim.)

The Board notes specifically that the Veteran was afforded a VA 
examination in November 2003 and a supplemental opinion was 
provided by the VA examiner in April 2005.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examination, in combination with the 
addendum opinion obtained in this case, is adequate as it is 
predicated on a review of the claims folder and medical records 
contained therein; contains a description of the history of the 
disability at issue; documents and considers the Veteran's 
complaints and symptoms; and provides an opinion based on a 
review of all the available evidence along with reasons and bases 
for that opinion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and has not 
made the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2009).  The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2009).  Active military, naval, or air service 
includes any period of active duty for training (ADT) during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in the line of duty, 
or any period of inactive duty training (IADT) during which the 
individual concerned was disabled or died from an injury incurred 
in or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and 
(24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2009).  ADT 
includes full- time duty performed for training purposes by 
members of the Reserves and National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) 
(2009).  Presumptive periods do not apply to ADT or IADT. Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing ADT, or 
from an injury incurred or aggravated while performing IADT. 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected. See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111. See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service. See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the preexisting disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse." Webster's II New College Dictionary (1999).  If 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's bilateral hearing loss preexisted service, the 
Board must then determine whether there is clear and unmistakable 
evidence that a preexisting bilateral hearing loss was not "made 
worse" or aggravated in service such that the presumption of 
soundness has been rebutted.

A November 2003 VA audiological examination clearly show that the 
Veteran has current bilateral hearing loss which amounts to a 
disability for VA purposes under 38 C.F.R. § 3.385.  However, 
available service treatment records, which consist of a June 2000 
enlistment examination for the Army Reserves, indicate that the 
Veteran had preexisting hearing loss. 

On the authorized audiological evaluation in June 2000, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
30
LEFT
15
15
15
40
60

A second audiological evaluation completed in June 2000 reflects 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30
LEFT
20
10
15
40
50

This service treatment record includes a Medical Condition - 
Physical Profile Record which assigned a H-2 rating under H in 
PULHES. This assignment of "H" signifies hearing and the 
assignment of "2" signifies "some limitations."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (Observing that the 
"PULHES" profile reflects the overall physical and psychiatric 
condition of a veteran on a scale of 1 (high level of fitness) to 
4 (a medical condition or physical defect which is below the 
level of medical fitness for retention in the military service).  
The "P" is for physical capacity or stamina; the "U" for upper 
extremities; the "L" for lower extremities; the "H" for hearing 
and ear; the "E" for eyes; and the "S" is for psychiatric).  
Thus, it is clear that a bilateral hearing loss was noted at the 
time of the Veteran's enlistment examination.

The Veteran reported during his April 2010 Board hearing that 
before he joined the Army, his hearing was fine and that he 
passed the hearing test.  The Veteran indicated that he did not 
notice his hearing loss until he started advanced individual 
training in November 2000.  The Veteran reported having exposure 
to noise while working in a lab as a mechanic and he reported 
that he was not assigned hearing protection.  He reported that he 
did not recall having any additional hearing tests during annual 
examinations between 2000 and 2003.

The Veteran's service records and enlistment examination report 
were not of record at the time of a November 2003 VA audiological 
examination.  The Veteran reported that he first noticed a 
decrease in his hearing after annual training in the summer of 
2002.  He reported a history of military noise exposure as a 
mechanic including exposure to heavy machinery, vehicular noise, 
and air/power tools with consistent use of double hearing 
protection.  He denied significant occupational or recreational 
noise exposure.  



On the VA audiological evaluation in November 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
45
LEFT
20
20
20
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran was diagnosed with sensorineural hearing loss 
bilaterally.

The VA examiner noted that while the Veteran's claims file was 
available for review, his service treatment records were not yet 
of record and therefore no audiological information was included.  
He stated that without medical records to indicate the Veteran's 
hearing status at enlistment; it was very difficult to make an 
opinion regarding the etiology of his hearing loss.  In the 
absence of these records, the VA examiner stated that his opinion 
was based on the Veteran's report.  The Veteran denied a history 
of occupational or recreational noise exposure prior to service, 
and although he reported consistent use of hearing protection 
during service, the VA examiner stated that it was at least as 
likely as not that his current loss was from noise exposure in 
service.  The VA examiner noted that if and when the Veteran's 
medical records were made available, and contradictory evidence 
was found, the opinion would be subject to change. 

Available service records, to include the Veteran's entrance 
examination, were made available to the November 2003 VA examiner 
for review along with the claims file in April 2005.  The VA 
examiner stated that the opinion offered at the time of the 
November 2003 VA examination was based on the Veteran's report 
because service treatment records were not available for review, 
and the VA examiner had noted that if these records were made 
available, his prior opinion was subject to change.  The VA 
examiner stated that the claims file was made available for 
review and contained a limited copy of the Veteran's Army Reserve 
records that included a June 2000 entrance examination.  The VA 
examiner stated that the record clearly showed high frequency 
hearing loss upon entrance which established a preexisting 
condition.  He stated that the results obtained on November 2003 
were not significantly different than those obtained on June 
2000.  Therefore, he opined that the Veteran's complaint of 
hearing loss was not as likely as not related to military service 
as there was a preexisting condition that was not exacerbated by 
military service.  See also June 2005 VA addendum essentially 
reiterating prior opinion.

The April 2005 addendum opinion was provided by the VA Chief of 
Audiology.  The claims file was reviewed in conjunction with this 
opinion to include newly available service treatment records.  
The examiner stated that the record clearly showed high frequency 
hearing loss upon entrance, and that a preexisting condition that 
was not exacerbated by military service.  According to the United 
States Court of Appeals for Veterans Claims (Court or CAVC), "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board.  
Id.  In this case, the Board finds that the April 2005 amended VA 
opinion provides the most probative evidence of record with 
respect to the etiology of the Veteran's bilateral hearing loss.  
The medical evidence reviewed and discussed by the examiner was 
factually accurate.  Based on all the available evidence and on 
his expertise, the examiner provided a fully articulated opinion 
and provided sound reasoning for his conclusion.  

The Board finds that the presumption of soundness in this case 
does not attach as bilateral hearing loss was clearly shown and 
documented at the time of the Veteran's June 2000 enlistment 
examination.  Therefore the Board must determine whether there 
was an increase in hearing loss in service, and if so, whether 
such was due to the natural progress of the disease.  See, e.g., 
38 U.S.C.A. § 1153.  As noted, the record contains an April 2005 
VA opinion that the Veteran's bilateral hearing loss did not 
increase in service as evidenced by the November 2003 VA 
examination obtained soon after the discharge from his last 
period of active service.  The examiner opined that the Veteran's 
hearing loss was not as likely as not related to military 
service, clearly stating that the Veteran's preexisting condition 
"was not exacerbated by military service."  The VA examiner 
based this opinion on findings from the Veteran's June 2000 
audiogram which he noted, were not significantly different than 
those obtained at the time of his November 2003 audiogram.  Thus, 
since the medical evidence indicates that there was no increase 
in the severity of the Veteran's hearing loss in service, the 
presumption of aggravation is not applicable, and the provisions 
of 38 U.S.C.A. § 1153 are not met.  Based on the medical opinion 
of record, the Board therefore finds that the Veteran's 
preexisting bilateral hearing loss was not aggravated in service.  

The Board notes that the November 2003 VA examiner had initially 
provided a different opinion based on the Veteran's reports alone 
as the Veteran's entrance examination was not available at that 
time.  In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

Thus, while the Veteran can state that he subjectively noticed 
that his hearing loss had increased since his period of service 
in 2000, his statements alone are insufficient to establish that 
his currently diagnosed of hearing loss was aggravated by noise 
exposure during active service.  Medical diagnosis and causation 
involve questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  While the Veteran can state 
that during his Reserve service, he was exposed noise in the 
course of his duties as a mechanic, as he is not a trained health 
care provider, his statements and testimony in this regard are 
not considered competent evidence to establish that he has had an 
aggravation of his preexisting disability.  38 C.F.R. § 
3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  The 
Board also finds it significant that the Veteran reported that he 
did not have hearing loss prior to service; however, this 
statement was not supported by findings from his entrance 
examination.  During the Veteran's November 2003 VA examination, 
he reported consistent use of double hearing protection in 
service, and he reported that he first noticed the onset of 
hearing loss during his annual training in 2002.  In contrast, 
during his Board hearing, he reported that he was never issued 
hearing protection and first noticed his hearing loss in November 
2000.  Due to these discrepancies in the Veteran's statements, 
the Board finds that the Veteran's reports are not entirely 
reliable, and a medical opinion in this case cannot be based on 
the Veteran's statements alone.  The April 2005 VA opinion was 
based on objective evidence of record, to include the Veteran's 
entrance examination and audiological findings from his November 
2003 VA examination.  Therefore, the Board finds that the April 
2005 opinion provides the most probative evidence in this case.  

Accordingly, the competent and probative evidence of record shows 
the Veteran's currently diagnosed bilateral hearing loss was not 
incurred or aggravated in service.  Therefore, service connection 
is not warranted.

The Board concludes the preponderance of the evidence is against 
finding that the Veteran's bilateral hearing loss is 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.




ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


